Case 19-06060-JMM               Doc 6   Filed 12/11/19 Entered 12/11/19 18:03:57         Desc Main
                                        Document      Page 1 of 8


Matthew T. Christensen, ISB: 7213
ANGSTMAN JOHNSON
199 N. Capitol Blvd., Ste 200
Boise, ID 83702
Phone: (208) 384-8588
Fax: (208) 629-2157
Email: mtc@angstman.com

Attorney for Trustee

                                UNITED STATES BANKRUPTCY COURT

                                         DISTRICT OF IDAHO


In Re:                                               Case No. 17-01458-JMM

SHILOH MANAGEMENT SERVICES, INC.

            Debtor.
______________________________________

NOAH HILLEN, solely in his capacity as               Adv. Case No. 19-06060-JMM
Chapter 7 Trustee for the above-referenced
bankruptcy estate,

                   Plaintiff,

vs.

CALVARY CHAPEL OF NAMPA, INC. an
Idaho non-profit corporation; CALVARY
CHAPEL OF BOISE, INC., an Idaho non-
profit corporation; DOES 1-4,

                     Defendants.


                                        AMENDED COMPLAINT
          The Plaintiff, Noah G. Hillen (“Trustee” or “Plaintiff”), by and through his counsel of

record, ANGSTMAN JOHNSON, alleges as follows:




AMENDED COMPLAINT – PAGE 1
Matter: 9812-100
Case 19-06060-JMM            Doc 6    Filed 12/11/19 Entered 12/11/19 18:03:57             Desc Main
                                      Document      Page 2 of 8


                             JURISDICTION, VENUE AND PARTIES

          1.       This Court has jurisdiction over this adversary proceeding pursuant to 28 U.S.C.

§§ 1334 and 157 and pursuant to the Rules of this Court, in that this action arises in and relates to

the involuntary Chapter 7 Bankruptcy Case filed against Shiloh Management Services, Inc., the

above-referenced Debtor (hereinafter referred to as “Shiloh” or the “Debtor”) on November 1,

2017, (the “Petition Date”), as Bankruptcy Case No. 17-01458-JDP (the “Bankruptcy Case”).

          2.       This proceeding is a core proceeding pursuant to 28 U.S.C. §157(b)(2)(A), (H)

and (O) and to the extent that it is determined to be a non-core proceeding that is otherwise

related to this bankruptcy case, the non-core matters, if any, are so inextricably linked with core

matters that this Court’s exercise of jurisdiction is proper. The Trustee expressly consents to this

Court’s entry of final decisions and orders in this matter.

          3.       Venue is proper in this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

          4.       The Plaintiff is the duly-appointed Chapter 7 Trustee pursuant to 11 U.S.C. §701.

          5.       Defendants Calvary Chapel of Nampa, Inc. and/or Calvary Chapel of Boise, Inc.

(hereinafter referred to “Calvary Chapel”) are Idaho non-profit corporations which have

conducted business in the State of Idaho.

          6.       Defendant DOES 1-4 are unknown individuals or entities that may have an

interest in the subject matter of this adversary proceeding. The Plaintiff reserves the right to

amend this Complaint at such time as the identities of these defendants are discovered.


                              GENERAL FACTUAL ALLEGATIONS

          7.       Shiloh Management Services, Inc. (“Shiloh”) is a corporation organized under the

laws of the State of Idaho on or around March 18, 2008.




AMENDED COMPLAINT – PAGE 2
Matter: 9812-100
Case 19-06060-JMM             Doc 6   Filed 12/11/19 Entered 12/11/19 18:03:57           Desc Main
                                      Document      Page 3 of 8


          8.       Shiloh Management Services, Inc. originally incorporated under the name,

“Shiloh Investments Inc.” However, on December 4, 2013, Shiloh Investments Inc. amended its

articles of incorporation and changed its name to “Shiloh Management Services, Inc.”

          9.       Shiloh failed to pay required tax payments to the Internal Revenue Service

(“IRS”) as evidenced by the IRS’ proof of claim filed in the Bankruptcy Case (Claim 6).


                              SPECIFIC TRANSFER ALLEGATIONS


          10.      Exhibit A, attached hereto, depicts payments Shiloh made to Calvary Chapel

during the relevant period.

          11.      Each of the payments depicted on Exhibit A are referred to herein as the “Calvary

Chapel Payments” or “Transfers”.

          12.      At the time each of the Calvary Chapel Payments were made, Shiloh did not owe

any debts to Calvary Chapel.

          13.      All of the Calvary Chapel Payments were made for, or on behalf of, individuals or

entities other than Shiloh.

          14.      Shiloh had or has no liability for the expenses or debts of the individuals and/or

entities on whose behalf the Calvary Chapel Payments were made.

          15.      Shiloh did not receive anything of value in return for the Calvary Chapel

Payments.

          16.      At the time Shiloh made each of the Calvary Chapel Payments, it was or it

became indebted to numerous unsecured creditors, as evidenced by the numerous creditors who

filed proofs of claim in the Bankruptcy Case.




AMENDED COMPLAINT – PAGE 3
Matter: 9812-100
Case 19-06060-JMM             Doc 6    Filed 12/11/19 Entered 12/11/19 18:03:57              Desc Main
                                       Document      Page 4 of 8


          17.      On behalf of the bankruptcy estate, the Trustee’s counsel previously made written

demand on Calvary Chapel to return the Calvary Chapel Payments. To date, none of the Calvary

Chapel Payments have been returned to the Trustee.



                     GENERAL FRAUDULENT TRANSFER ALLEGATIONS

          18.      Shiloh, and by extension its creditors, did not receive reasonably equivalent value

for the Transfers.

          19.      The “value” for the Transfers, to the extent there was any, was provided to third-

party individuals or entities – not Shiloh.

          20.      Upon information and belief, Shiloh made the Transfers with the actual intent to

hinder, delay or defraud its creditors.

          21.      At the time of the Transfers, Shiloh was engaged in business for which its

remaining assets were unreasonably small in relation to Shiloh’s business and debts owed.

          22.      At the time of the Transfers, Shiloh reasonably believed or should have believed

that it would incur debts beyond its ability to pay as such debts became due.

                                              CLAIM ONE


                          AVOIDANCE OF FRAUDULENT TRANSFERS
                              (11 U.S.C. §544(b)(1) and 28 U.S.C.§3304)
          23.      The Trustee realleges all of the foregoing paragraphs as if fully set forth herein.

          24.      During the six (6) years preceding the Petition Date, Shiloh transferred an amount

according to proof, but no less than $76,584.00 to Calvary Chapel for payment of debts for

which Shiloh had no liability.




AMENDED COMPLAINT – PAGE 4
Matter: 9812-100
Case 19-06060-JMM             Doc 6    Filed 12/11/19 Entered 12/11/19 18:03:57              Desc Main
                                       Document      Page 5 of 8


          25.      Alternatively, during the six (6) years preceding the Petition Date, Shiloh

transferred an amount according to proof, but no less than $76,584.00 to Calvary Chapel not on

behalf of debts owed, but simply as a transfer of assets.

          26.      At the time the Transfers were made, or thereafter, the IRS was (or later became)

a creditor of Shiloh.

          27.      The IRS is a creditor holding an allowable unsecured claim against Shiloh that

would have a right under applicable nonbankruptcy law to avoid the Transfers.

          28.      The Transfers are avoidable pursuant to 11 U.S.C. §544(b)(1) and 28 U.S.C.

§3304(a)(1) and (b)(1).

          29.      Pursuant to 11 U.S.C. §550(a)(1) the Trustee may recover the Transfers from

Calvary Chapel as the initial transferee or the entity on whose behalf the Transfers were made.

          30.      Pursuant to 11 U.S.C. §550(a)(2) the Trustee may recover the Transfers from

Does 1 through 4 as the immediate transferees of the initial transferee, Calvary Chapel.


                                              CLAIM TWO


                          AVOIDANCE OF FRAUDULENT TRANSFERS

                           (11 U.S.C. §544(b)(1) and Idaho Code § 55-913)

          31.      The Trustee realleges all of the foregoing paragraphs as if fully set forth herein.

          32.      During the four (4) years preceding the Petition Date, Shiloh transferred an

amount according to proof, but no less than $41,698.00 to Calvary Chapel.

          33.      After Shiloh made each of the Calvary Chapel Payments, it was or it became

indebted to numerous unsecured creditors as evidenced by the numerous creditors who filed

proofs of claim in the Bankruptcy Case.




AMENDED COMPLAINT – PAGE 5
Matter: 9812-100
Case 19-06060-JMM             Doc 6    Filed 12/11/19 Entered 12/11/19 18:03:57         Desc Main
                                       Document      Page 6 of 8


          34.      After Shiloh made each of the Calvary Chapel Payments, any of Shiloh’s

unsecured creditors that would have a right under applicable nonbankruptcy law to avoid the

Transfers could have pursued a claim against Shiloh under Idaho Code § 55-913 because:

                a. On information and belief, Shiloh made the Transfers with the actual intent to

                   hinder, delay or defraud its creditors;

                b. Alternatively, Shiloh did not receive anything of value in return for the Calvary

                   Chapel Payments. The Calvary Chapel Payments were donations to Calvary

                   Chapel which benefitted a party or parties other than Shiloh.

                c. At the time of the Transfers, Shiloh was engaged in business for which its

                   remaining assets were unreasonably small in relation to Shiloh’s business and

                   debts owed.

                d. Alternatively, at the time of the Transfers, Shiloh reasonably believed or should

                   have believed that it would incur debts beyond its ability to pay as such debts

                   became due.

          35.      At the time the Transfers were made, or thereafter, American Express was (or

later became) a creditor of Shiloh.

          36.      American Express was, or would have been, a creditor holding an allowable

unsecured claim.

        37.        The Transfers during the four (4) years preceding the Petition Date are avoidable

pursuant to 11 U.S.C. §544(b)(1) and Idaho Code §55-913.

        38.        Pursuant to 11 U.S.C. §550(a)(1) the Trustee may recover the Transfers from

Calvary Chapel as the initial transferee or the entity on whose behalf the Transfers were made.




AMENDED COMPLAINT – PAGE 6
Matter: 9812-100
Case 19-06060-JMM            Doc 6     Filed 12/11/19 Entered 12/11/19 18:03:57               Desc Main
                                       Document      Page 7 of 8


        39.        Pursuant to 11 U.S.C. §550(a)(2) the Trustee may recover the Transfers from

Does 1 through 4 as the immediate transferees of the initial transferee, Calvary Chapel.

                        COSTS, ATTORNEY FEES, AND OTHER RELIEF

          40.      The Trustee is entitled to recover from Calvary Chapel the costs and expenses

 incurred in connection with bringing this adversary proceeding, including all reasonable

 attorney’s fees as well as any other relief, legal or equitable, pursuant to applicable state law as

 the Court determines is appropriate.

                                        PRAYER FOR RELIEF

          WHEREFORE, the Trustee prays for judgment against CALVARY CHAPEL as follows:

          41.      On Claim One, for an order avoiding the Transfers and awarding a money

judgment against CALVARY CHAPEL and Does 1-4, jointly and severally, in an amount

according to proof, but no less than $76,584.00.

          42.      On Claim Two, for an order avoiding the Transfers and awarding a money

judgment against CALVARY CHAPEL and Does 1-4, jointly and severally, in an amount

according to proof, but no less than $41,698.00.

          43.      For an award of costs and expenses, including attorney’s fees, associated with

bringing and prosecuting this adversary proceeding. In the event of a default judgment, an award

of attorney fees in the amount of $5,000.00 is reasonable.

          44.      For such other and further relief as the Court deems just and equitable.

          DATED this 11th day of December, 2019.


                                                       /s/ Matt Christensen
                                                MATTHEW T. CHRISTENSEN
                                                Attorney for Trustee




AMENDED COMPLAINT – PAGE 7
Matter: 9812-100
   Case 19-06060-JMM    Doc 6     Filed 12/11/19 Entered 12/11/19 18:03:57   Desc Main
                                  Document      Page 8 of 8

          Date                 Amount
Chase
                   1/13/2014              $3,000
                   2/14/2014              $3,000
                   3/18/2014              $2,000
                   8/18/2014              $1,500
                   9/16/2014              $4,000
                  10/28/2014              $1,000
                  10/31/2014              $1,500


ICON
                  12/20/2012            $5,600.00
                    2/4/2013            $2,500.00
                   2/12/2013               $75.00
                    3/5/2013            $3,000.00
                   3/21/2013            $2,000.00
                   4/29/2013            $1,000.00
                    6/4/2013            $3,000.00
                   6/17/2013            $2,300.00
                   6/24/2013            $2,200.00
                   7/25/2013            $2,000.00
                   8/14/2013            $3,000.00
                   8/28/2013            $3,000.00
                    9/5/2013             $187.00
                   10/8/2013            $2,000.00
                  12/11/2013            $2,000.00
                   4/14/2014             $700.00
                   5/12/2014            $1,000.00
                    6/2/2014            $3,000.00
                   6/26/2014            $2,000.00
                   7/23/2014            $1,500.00
                   7/29/2014            $1,200.00
                   8/13/2014            $1,500.00
                    9/4/2014            $2,500.00
                    9/9/2014               $90.00
                    9/9/2014             $184.00
                   10/8/2014            $3,000.00
                   12/4/2014               $24.00
                  12/18/2014            $2,000.00
                   3/30/2013            $3,000.00
                   7/19/2013               $24.00
                   11/2/2013            $2,000.00
                   10/4/2014            $3,000.00

          Total                          $76,584



                                                                             EXHIBIT A
